Case 1:16-cr-00640-BMC Document 618 Filed 04/09/19 Page 1 of 3 PageID #: 8254
                                                                                      1301 Avenue of the Americas, 40th Floor
                                                                                                  New York, NY 10019-6022
                                                                                                          PHONE   212.999.5800
                                                                                                            FAX   212.999.5899
                                                                                                              www.wsgr.com




                                                   April 9, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:      United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC


Dear Judge Cogan:

        This letter is submitted on behalf of the defendants to ask the Court to preclude the
government from calling any witness for whom the government withheld witness statements without
justification.

BACKGROUND

       On June 29, 2018, after much back and forth between the parties and the Court, the Court
Ordered the government to provide Defendants with all witness statements seventy-five days in
advance of trial. June 29, 2018 Status Conference Tr. 20:8-10. The government never sought relief
from that Order and the Order remains in place. 1

        On February 26, 2019, trial of this matter was re-scheduled for April 15, 2019. From
February 19, 2019 to March 29, 2019, Defendants received no witness statements from the
government. On March 29, 2019, the government produced witness statements for 8 witnesses in
the form of handwritten notes from government interviews of those witnesses. Five of those
interviews occurred in February 2019 and another two occurred in the first week of March. In other
words, the government elected to withhold witness statements for as long as 8 weeks. We promptly
inquired why the government had withheld the witness statements for so long in the face of a Court
Order making clear that earlier disclosure of such statements was required. The government
declined to provide Defendants with any explanation. To be clear, the delay was not caused by the




   1
    The Government made its initial production of Section 3500 material pursuant to the Order on
October 24, 2018, seventy-five days before the then-scheduled start of trial of January 7, 2019.



             AUSTIN    BEIJING BOSTON   BRUSSELS   HONG KONG LONDON LOS ANGELES   NEW YORK   PALO ALTO
                      SAN DIEGO SAN FRANCISCO   SEATTLE  SHANGHAI WASHINGTON, DC WILMINGTON, DE
Case 1:16-cr-00640-BMC Document 618 Filed 04/09/19 Page 2 of 3 PageID #: 8255



The Honorable Brian M. Cogan
April 9, 2019
Page 2 of 3


government reducing handwritten notes to a typed report – we received the handwritten notes
themselves, which could have been produced immediately or within days of the interview. 2

DISCUSSION

        This is far from the first time that the government has flouted the Court’s Orders and
otherwise engaged in improper conduct in this case. The government repeatedly misrepresented the
status of its discovery disclosures to both the defense and the Court; the government made repeated
misrepresentations to the Court to secure an Order withholding critical evidence from Defendants;
and the government ignored numerous Orders of the Court to produce Brady material by specified
dates. The Court denied Defendants’ motion to dismiss the indictment based on this alarming
pattern of prosecutorial misconduct – finding that although the government was not honest with
either Defendants or the Court, there was, in the Court’s view, no prejudice to Defendants. 3

         The government’s latest decision, to intentionally withhold witness statements when the
Court had Ordered early disclosure of such statements is equally alarming and demonstrates that the
government has ignored the Court’s prior Order admonishing it to conduct itself in an honest and
forthright manner. We expect the government will again invoke the “no prejudice” mantra for
having intentionally withheld witness statements for as much as 8 weeks. We submit that such a
defense should be rejected by the Court. First, Defendants have been prejudiced. During the 7 week
adjournment of the trial, Defendants could have made use of these witness statements to prepare for
trial – that time is now lost. Second, at some point there must be some accountability in this process.
It cannot be that the government can routinely violate Court Orders and engage in other misconduct
and be excused on the basis of “no prejudice.” Such a pervasive pattern of misconduct on the part of
the government undermines the public’s confidence in the criminal justice system and is intolerable.

       In light of the government’s latest conduct, Defendants respectfully request that the Court
preclude the government from calling at trial any witness for whom it failed to make timely
disclosure of witness statements.




   2
      We have raised with the government that much of the handwriting is ineligible, thereby further
frustrating our ability to make effective use of the statements.
   3
       Defendants maintain that the Court’s determination in this regard was erroneous.
Case 1:16-cr-00640-BMC Document 618 Filed 04/09/19 Page 3 of 3 PageID #: 8256



The Honorable Brian M. Cogan
April 9, 2019
Page 3 of 3


                                         Respectfully submitted,

                                         WILSON SONSINI GOODRICH & ROSATI
                                         Professional Corporation


                                         s/ Michael S. Sommer
                                         Michael S. Sommer
                                         Morris J. Fodeman

cc: All Counsel of Record (via CM/ECF)
